Title: From George Washington to Henry Lee, Jr., 22 September 1788
From: Washington, George
To: Lee, Henry Jr.


(Private) 
Dear Sir,Mount Vernon Septr 22d 1788  
Your letter of the 13th instant was of so friendly & confidential a complexion, as to merit my early attention and cordial acknowledgments.
I am glad Congress have at last decided upon an Ordinance for carrying the New government into execution. In My Mind, the place for the meeting of the new Congress was not an object of such very important consequence: but I greatly fear that the

question entailed upon that body, respecting their permanent residence, will be pregnant with difficulty & danger. God grant that true patriotism & a spirit of moderation may exclude a narrow locality and all ideas unfriendly to the Union from every quarter.
Your observations on the solemnity of the crisis & its application to myself, bring before me subjects of the most momentous & interesting nature. In our endeavours to establish a new general government, the contest, nationally considered, seems not to have been so much for glory, as existence. It was for a long time doubtful whether we were to survive as an independent Republic, or decline from our fœderal dignity into insignificant & wretched fragments of Empire. The adoption of the Constitution so extensively, & with so liberal an acquiescence on the part of the Minorities in general, promised the former: until, lately, the Circular letter of New York carried, in my apprehension, an unfavorable, if not an insidious tendency to a contrary policy. I will hope for the best, but before you mentioned it, I could not help fearing it would serve as a Standard to which the disaffected might resort. It is now evidently the part of all honest men, who are friends to the New Constitution, to endeavor to give it a chance to disclose its merits and defects, by carrying it fairly into effect, in the first instance. For it is to be apprehended, that by an attempt, to obtain amendments before the experiment has been candidly made “more is meant than meets the ear”—that an intention is concealed to accomplish slily, what could not have been done openly—to undo all that has been done. If the fact so exists, that a kind of combination is forming to stifle the government in embrio; it is a happy circumstance that the design has become suspected. Preparation should be the sure attendant upon forewarning. Probably, prudence, wisdom, & patriotism were never more essentially necessary than at the present moment: and so far as it can be done in an irreproachable direct manner, no effort ought to be left unessayed to procure the election of the best possible characters to the new Congress. On their harmony, deliberation & decision every thing will depend. I heartily wish Mr Madison was in our Assembly: as I think, with you, it is of unspeakable importance Virginia should set out in her fœderal measures under right auspices.
The principal topic of your letter is, to me, a point of great

delicacy indeed: insomuch that I can scarcely, without some impropriety, touch upon it. In the first place, the event to which you allude may never happen—amongst other reasons—because, if the partiality of my fellow Citizens conceive it to be a mean by which the sinews of the new government would be strengthened, it will of consequence be obnoxious to those who are in opposition to it; many of whom, unquestionably, will be placed among the Electors. This consideration alone would supercede the expediency of announcing any definitive, and irrevocable resolution. You are among the small number of those, who know my invincible attachment to domestic life, and that my sincerest wish is to continue in the enjoyment of it, solely, until my final hour. But the world would be neither so well instructed, or so candidly disposed as to believe me to be uninfluenced by sinester motives; in case any circumstance should render a deviation from the line of conduct I had prescribed myself indispensable. Should the contingency you suggest take place, and (for argument sake alone let me say) should my unfeigned reluctance to accept the Office be overcome by a deference for the reasons and opinions of my friends; might I not, after the Declarations I have made (and Heaven knows they were made in the sincerity of my heart) in the judgment of the impartial World and of Posterity, be chargable with levity and inconsistency; if not with rashness & ambition? Nay farther, would there not even be some apparent foundation for the two former charges? Now justice to myself and tranquility of conscience require that I should act a part, if not above imputation, at least, capable of vindication. Nor will you conceive me to be too solicitous for reputation. Though I prize, as I ought, the good opinion of my fellow Citizens; yet, if I know myself I would not seek or retain popularity at the expence of one social duty or moral virtue. While doing what my conscience informed me was right, as it respected My God, my Country & myself, I could despice all the party clamour and unjust censure, which must be expected from some, whose personal enmity might be occasioned by their hostility to the governmt. I am conscious, that I fear alone to give any real occasion for obloquy—and that I do not dread to meet with unmerited reproach—And certain I am, whensoever I shall be convinced the good of my Country requires

my reputation to be put in risque, regard for my own fame will not come in competition with an object of so much magnitude. If I declined the task it would be upon quite another principle. Notwithstanding my advanced season of life, my encreasing fondness for Agricultural amusements, and my growing love of retirement augment and confirm my decided predeliction for the character of a private Citizen: Yet it would be no one of these motives, nor the hazard to which my former reputation might be exposed, or the terror of encountering new fatigues & troubles that would deter me from an acceptance—but a belief that some other person, who had less pretence & less inclination to be excused, could execute all the duties full as satisfactorily as myself. To say more would be indiscreet; as a disclosure of a refusal beforehand, might incur the application of the Fable, in which the Fox is represented as undervaluing the Grapes he could not reach. You will perceive, my dear Sir, by what is here observed (and which you will be pleased to consider in the light of a confidential communication) that my inclinations will dispose & decide me to remain as I am; unless a clear & insurmountable conviction should be impressed on my mind, that some very disagreeable consequences must in all human probability result from the indulgence of my wishes.
If you return by land, I shall expect without failure the pleasure of your Company. I am much indebted to you for your obliging offer of forwarding such articles as I might want from New York; though I shall not have occasion at this moment to avail myself of your goodness. Mrs Washington offers her best Compliments to Mrs Lee, with ardent wishes for the reestablishment of her health; which joined with my own, will conclude me, with great regard and esteem Dear Sir Yr most Obedt & Affecte Sert

Go: Washington

